 K & M ELECTRONICS279K & M Electronics,Inc.andGeneral Teamsters,Chauffeurs,Warehousemen&Helpers, BuildingMaterials,HeavyandHighway ConstructionEmployees,Local Union#404, a/w Internation-al Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America.Cases 1-CA-23014 and 1-CA-2303019March 1987DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENS,On 18 March 1986 Administrative Law JudgeJoel A.Harmatzissued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions as modified,and to adopt the recom-mended Order2 as modified.We agree with the judge that the Respondentviolated theAct by prohibiting employees Le-moinc and Csekovsky from soliciting employee sig-natures ona union-prepared petition dealing withtoxic substances during their breaktime. The Gen-eralCounsel excepts to the judge's failure to findthat the Respondent also violated the Act by dis-iThe Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolution's unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cit. 1951).We have carefully examined, the record and find no basis for reversingthe findings.We find that on the particular facts of this case, the conduct for whichDorothy Lemoine was disciplined, using threatening and profane lan-guage to her supervisors, was not protected even assumingarguendothatshe was engaged in concerted activity.The General Counsel excepted to the judge's failure to find that Twiss'statement that "you girls would have to pay the consequences for tryingto get the Union in here" violated Sec 8(a)(1) of the Act. We find thisstatement to be violative of Sec. 8(a)(1) as a threat of unspecified repris-als.No additional remedy is necessaryThe General Counsel moves to correct two inadvertent errors of thejudge. The motion is granted Thus, at fn. 28 of his decision, the judgereferred to G.C. Exh. "71." The correct exhibit number is "7." Also, inthe sixth paragraph of sec. 4,b,3 of his decision the judge referred to"Cousmeau's" recent warnings. The correct reference is to "Lemoine's."The General Counsel seeks a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order Under the cir-cumstances of;the case, we find it unnecessary to include such a clause.Accordingly, we deny the General Counsel's request.We shall modify par. 2(a) of the judge's recommended Order to con-form his reinstatement language to that customarily used by the Boardcriminatorily enforcing its no-solicitation rule.Wefind merit in this exception.The record shows that the Respondent tolerateda wide variety of solicitation activities without im-posing discipline on any employee involved inthose activities.Gerald Fouche, the Respondent'sproduction manager, testified that the employeesoperate a weekly numbers pool, with employeesbuying a $1 ticket entitling them to a chance towin the money collected if their number is drawn.No discipline has been imposed on employees par-ticipating in the pool and Fouche himself has pur-chased tickets.Linda Csekovsky testified without contradictionthat it seemed to her as if there was always sometype of solicitation going on. She specifically men-tioned, in addition to the weekly numbers pool,that employees solicited signatures for birthday andcondolence cards, and circulated mail-order cata-logues for various items. Contributions to charita-ble causes were also solicited and the employeesheld a raffle at Christmas. Csekovsky testified thatmany of these activities were conducted during theemployees' working time and that at least one su-pervisor, Nicole Twiss, not only knew of the solici-tation activities but also participated in them.Weconclude, by allowing the above-described types ofsolicitation to take place while prohibiting employ-ees Lemoine and - Csekovsky from soliciting signa-tures on a union-prepared petition, the Respondenthas discriminatorily applied its no-solicitation rulein violation of Section 8(a)(1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,K & M Electronics, Inc., Springfield,Massachusetts, its officers,agents,successors, andassigns,shall take the action set forth in the Orderas modified.1.Insert the following as paragraph 1(c) and re-letter the subsequent paragraphs accordingly."(c)Discriminatorily enforcing its no-solicitationrule."2. Substitute the following for paragraph 2(a)."(a)Offer Linda Csekovsky and Dorothy Le-moine immediate and full reinstatement to theirformer jobs or, if those jobs no longer, exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights and privilegespreviously enjoyed, and make, them whole for anyloss of earnings and other benefits they may havesuffered as a result of the discriminationagainstthem, in the manner set forth in the remedy sectionof this decision."283 NLRB No. 43' 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interfere with, coerce, or restrainyou in theexerciseof your right to form, join, orassistGeneral Teamsters, Chauffeurs,Warehouse-men & Helpers,BuildingMaterials,Heavy andHighway Construction Employees, Local Union#404, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization, by threateningreprisals, including plant closure, in retaliation forunion activities.WE WILL NOT preclude youfrom engaging insolicitationprotected by Section 7 of the Act onnonworking time.WE WILL: NoT apply our no-solicitation rule in adiscriminatorymanner.WE WILL NOT discourage you from joining orassistingthe above-named, or any other, labor or-ganizationby discharging you or otherwise dis-criminatingagainstyouwith respect to yourwages,hours, or terms, conditions, or tenure ofemployment.WE WILL NOT discourage you from engaging inconcerted protected activity under Section 7 of theAct by issuing formal warnings, or in any othermanner discriminatingwith respect to your wages,hours, or any other terms or conditions or tenureof employment.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Linda Csekovsky and DorothyLemoine immediate and full reinstatement to theirformer positions or, if those positions no' longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, and WE WILL makethem whole for any lossof earningsand other ben-efits they may have suffered by reason of our dis-crimination against them, less any net interim earn-ings, plus interest.WE WILL notify Linda Csekovsky and DorothyLemoine that we have removed from our files allreference to both an oral warning issued to themconcerning their circulation of a hazardous materi-alspetition and their discharges, notifying themspecifically that this has been done and that theseunlawful disciplinary actions will in no way beused againstthem in the future.K & M ELECTRONICS, INC.Avrom Herbster, Esq.,for the General Counsel.Dennis P. Powers, Consultant (Sheridan & Associates, Inc.),of Holyoke, Massachusetts, andAlbert R.Mason,ofWest Springfield,Massachusetts, for the Respondent.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard in Springfield, Massachusetts, on18, 19, and 20 November 1985, on an original unfairlabor practice charge filed 28 February 1985, and a con-solidated complaint issued 4 ' September 1985, allegingthat K & M Electronics, Inc. (Respondent) independent-ly violated Section 8(a)(1) of the Act by imposition ofunlawful restrictions on union activity and threats of un-specified reprisals, aswell as plant closure. The com-plaint further alleged that Respondent violated Section8(a)(3) and (1) of the Act by issuing disciplinary warn-ings to employees Linda Csekovsky and Dorothy Le-moine, by suspending and then discharging them, and byimposing more onerous conditions of work in retaliationfor activity on behalf of the Union.'In itsduly filedanswer Respondent denied that any unfair practices werecommitted. At the close of the hearing, briefs were filedon behalf of the General Counsel and Respondent.On the entire record in this proceeding; including con-sideration of the posthearing briefs, and my opportunitydirectly to observe the witnesses while testifying andtheir demeanor,2 it is found as followsiAt thehearing allegations of discrimination pertaining to StephenMiller were deleted from the complaint pursuant to an amicable adjust-ment2Credibility rulings are based on demeanor, context, and probability.As shall be seen, from time to time objective rationale is offered in sup-port thereof. This should not be construed, however, as discounting thefirsthand impressions gained from my presence in the courtroom and myopportunity to observe the witnesses directly. Moreover, it is not my in-tention to lather, in this decision, each and every testimonial item and,accordingly, testimony, whether or not contradicted, is to be taken as re-jected to the extent that it is irreconcilable with expressly credited find-ings and ultimate conclusions made herein K & M ELECTRONICS281FINDINGS OF FACTI.JURISDICTIONRespondent is a corporation with a place of business inWest Springfield,Massachusetts, from which it is en-gaged in the manufacture of high voltage miniature elec-troniccomponents and cable interconnect systems.During the calendar year ending April 1985,a represent-ative period,Respondent in the course of its operationssold and shipped from its facility products,goods, andmaterials"valued in excess of $50,000 directly to pointsoutside the Commonwealth of Massachusetts,and pur-chased and received at that facility products,goods, andmaterials valued in excess of $50,000 directly from pointsoutside the Commonwealth of Massachusetts.The com-plaint alleges,the answer admits,and it is found that Re-spondent is now,and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.'II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges,the answer admits, and it isfound that the Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.HI. THEALLEGEDUNFAIR LABOR PRACTICESA. Preliminary StatementThe issues in this case are essentially factual. Respond-ent's production and maintenance employees have no his-toryof collective bargaining.An initial organizationcampaign was waged among them beginning in latewinter 1985.Pursuant to a petition filed in Case I-RC-18384,an election was held on 28 March 1985.3 TheUnion was rejected by a narrow margin;168 voted forrepresentation,170 against,and 2 cast nondeterminativechallenged ballots.No objections were filed.The allegations of coercion,and discrimination drawtheir essence from treatment of employees Linda Cse-kovsky and Dorothy Lemoine, both prior to and afterthe election,during the period February through June1985. ]Both were good workers,having enjoyed an em-ployment record that demonstrated quality output athigh levels of productivity.They also were key support-ers of the Union.Their discharges,some 3 months afterthe election,give rise to the issue of greatest remedialconcern in this proceeding.B. Concluding Findings .1.The right-to-know petitionApparently in early 1985 Respondent's employees re-ceived training,as required by state law, with respect totoxic or hazardous substances. The quality of this train-ingwas subsequently questioned by employees.Withsupport of the Union a petition was prepared throughwhich employees were to express their objections.4 Sig-natures were to be obtained by teams of two employeesin each department,who would solicit coworkers.The alleged discriminatees,Csekovsky and Lemoine,worked in the prep department.Their supervisor wasNicole Twiss.Csekovsky and Lemoine were the team re-sponsible for circulation of the petition in Twiss' depart-ment. Twiss had been among management representa-tiveswho provided the training required by the hazard-ous substance program.Accordingly,her role thereinwas subject to attack by the petition.In late February Lemoine and Csekovsky,during themorning break,showed that document to a coworker. Asthe coworker read the petition, Twiss intervened stating,"[T]hat cannot be allowed."Lemoine argued that 3 min-utes remained on the break,whereupon Twiss admon-ished,"[T]his cannot be done in the prep department."Approximately 10 minutes after returning to theirwork stations,Csekovsky and Lemoine were summondto the office of Twiss, where they were told that the pe-tition in question could not be distributed on companytime. Twiss produced a copy of the employee handbook,referring the employees to the following rule that shehad highlighted in yellow:2.No employee may distribute,post, or circulateany leaflets, circulars, pamphlets, objects or anyother material during his or her working time orduring the working time of any other employee towhom the material is directed.Employees may notdistribute literatureat anytime in any working areaof the Company. &When the employees again observed that they had notsolicited signatures on company time,but did so onbreak, Twiss told them that such activity was barred oncompany'property, unless pursued in the cafeteria.The General Counsel does not argue that the rule setforth in Respondent's handbook is presumptively unlaw-ful.Rather,it is the General Counsel'spremise thatTwiss implemented an overly broad application by sub-jecting what clearly appears'to have been employee "so-licitation," to the more restrictive rules governing "dis-tribution."The factual issues are limited.The account of Twissdoes not contradict the testimony of Csekovsky and Le-moine that the solicitation occurred during a break.6Moreover,Respondent does not seriouslycontest thefact that circulation of the petition,challenging safetyand health conditions on the job, was protected by Sec-tion 7 of the Act. Accordingly,undisputed facts showthatTwiss informed the employees that such conductwas prohibited in working areas, an expression that con-veyed clearly that the prohibition remained in force evenwhen the conduct was pursued-on breaktime. Thisamounted to an unlawful intrusion on statutory rights.As recently stated by the Board inNational Semiconduc-tor Corp.,272 NLRB 973, 974 fn.6 (1984):`SUnless otherwise indicated all dates refer to 19854 See G.C. Exh 155 See R.Exh. 3, p 17.6 To the extent that Respondent contends otherwise,its position is notconfirmed by my reading of the record 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD[A], rule prohibiting solicitation on employees' owntime is presumptively invalid.[C]irculation of the petition constitutes solicitation,not distribution.We see no difference between seek-ing signatures on a petition rather than an authori-zation card, which the Board has long held to con-stitute solicitation.Accordingly, by the extension of the no-distribution ruleto limitsolicitationduring break periods, without evi-dence that such a broadenedlimitationwas justified byspecialcircumstances,RespondentviolatedSection8(a)(1) of the Act.7 SeeRepublic Aviation Corp. v. NLRB,324 U.S. 793 (1945);Stoddard-Quirk Mfg. Co.,138 NLRB615 (1962).In consequence of this same transaction, the complaintalso alleged that Respondent violated Section 8(a)(3) and(1) of the Act through issuance `of disciplinary warningsto Csekovsky and Lemoine. This allegation is subject toa conflict in testimony. Both Lemoine and Csekovskytestified that Twiss closed the aforementioned meetingby informing the employees that she was giving them averbal warning, and that the next time they would get awritten warning. Twiss denied issuinganyform of disci-plinary warning on the occasion in question. She admits,however, to preparing a written account of the events of26 February that recited as follows:-Dottie Lemoine . . . and Linda Chekovsky [sic]... were over by Joyce Robins asking her to signa petition at end of break 9.30 in prep area. I toldthem both at that time that break was over, to go towork. I called them in my office a few minutes laterand told them [Linda & Dottie] that they could notsolicit, ask people to sign things pass out anythingon Co. time, or in any company work area. Thatthis could only be done on their time, in cafeteria,and a written warning could follow. Told them toread the K&M employee hand-book. Dottie gotquite verbal and said she could do that meaning shecould have peoplesign . . .inwork-area as long asshe was on her time. I then went & made a copy ofthe page [17] in K&M hand book [sic], highlited[sic] it, and gave them each a copy.N. Twiss87The General Counsel alternatively contends that even if Twiss hadengaged in a legitimateapplication of the rule, the rule itself would havebeen discriminatorily enforced in view of Respondent's permissive stancewith respect to other forms of solicitation This view is premised on testi-mony by, Csekovsky that in the presence of Supervisor Twiss, and withher knowledge, employees during working time, with impunity, had fromtime to timecontacted coworkers for the purpose of conductingraffles,sending condolence or sympathy cards, selling candy for chartablecauses, circulatingmail-order catalogues,and solicitingparticipation in agambling pool. The testimony of Csekovsky in this regard fails to con-vince me that theaberrationsdescribed, even if condoned by a low-levelsupervisor,were sufficiently widespread and pervasive to requirea statu-tory application that wouldrequire managementto permit union activitydung working hours in working areas on pain of violating the Actshould it make any attempt to regulate or curtail such conduct. See, e.g.,Famous-BarrCo.,174NLRB 770 (1969),Emerson Electric Co.,187NLRB 294 fn 2 (1970),Serv-A,r. Inc.,175 NLRB 801 (1969);and AtkinsPickle Co.,181NLRB 935 (1970).8 See G.C. Exh. 13.According to Twiss, she retained this written recordof the incident in her desk, considered it a personalmemorandum, and not part of the disciplinary record orfile of either Lemoine or Csekovsky.9 In any event, thatdocument on its face confirms the testimony that the em-ployees were told "a written warning would follow."Considering the fact that under Respondent's progressivesystem of discipline, a written warning would necessarilyfollow a verbal one, at the very least, Csekovsky and Le-moine could rightfully assume that an oral warning wasintended. Beyond that, however, when their testimony isweighed in context of Respondent's progressive discipli-nary system, they are entitled to the benefit of anydoubt. Based on their credited testimony, it is found thatRespondent violated Section 8(a)(3) and (1) by issuing anoral warning because Csekovsky and Lemoine, during'abreak, had solicited a signature to a safety petition, con-duct that is protected by Section , of the Act.2.Threats of reprisalSupervisor Twiss and Csekovsky often drove to worktogether. Prior to the advent of the Union, they were onfriendly terms, having shared trips to the laundromat andshopped together. According to Csekovsky, after circu-lation of the hazardous materials petition, Twiss changedher attitude toward Csekovsky. A week or^ so later, no-ticing that Twiss had acted coldly toward her, Cse-kovsky asked Twiss if it would be better if she got a ridewith someone else, Twiss expressed that it would be,adding that she never thought that Csekovsky wouldturn out to be a "back stabber." When, Csekovsky askedwhat Twiss meant, the latter explained, ". . . you passedout that chemical petition knowing damn well that I wasin charge of it, and you made me look like a jack-ass andIwon't forgive you for that." When Csekovsky attempt-ed to explain that her belief about the lack of adequatetrainingwas not something that she held individually,but one commonly shared among employees, Twissstated, ". . . that is all right . . . I don't forget peoplethat stab me in the back." Twiss' attention next turned tothe Union. She told Csekovsky that a union had put herprior employer, TRW, out of business and that-if a unioncamein at Respondent, the employees "would have' topay the consequence just like the employees at TRW,"adding that "Mr. Mitchell would shut the plant downbefore he would allowa union inthere."The above was undenied. Based on Csekovsky's cred-ited account, it is concluded that Respondent, throughTwiss, violated Section 8(a)(1) of the Act by the threatimplicit in her unwillingness to forget "back stabbers" or,in other words, those who engage in activity protectedby the Act, and by her references to undefined retalia-tion and plant closure in the event of unionization.9Respondentmaintainsa progressive system of disciplineAs de-scribed by Gerald Fouche, Respondent's production manager, dual sys-tems for culpable or nonculpable offenses exist, with each triggered by averbal warning, then a written warning, followed by suspensionand dis-charge K & M ELECTRONICS2833.The imposition of more onerous conditions ofworkThe General Counsel contends that about 4 April Re-spondent, through Supervisor Twiss, imposed more oner-ous conditions of work as a reprisal for union activityamong employees in her department, and that Respond-ent thereby violated Section 8(a)(3) and (1) of the Act.This claim of discrimination stands essentially on the tes-timony of Csekovsky and Lemoine. Of major import tothe issue is a segment of Respondent's published hand-book, which states as follows:4.No employee may leave his or her assignedwork area during working time without the specificapproval of the Supervisor.)Twiss admitted that on 4 April she discussed theabove rule with employees in her department. This wasonly a week after the Union had failed, albeit narrowly,to achieve majority designation. Employees at the timewerereminded,accordingto Twiss, that they were toinform her before leaving their work area.The General Counsel's contentionrestson evidencethat this was a "turn-about" from preelection conditions.Thus, Csekovsky testified that prior, to the election, theabove rule was not enforced with respect to trips to therestroom and to the cafeteria to obtain coffee. Most criti-cal, however, to theassessmentof discrimination is Cse-kovsky's further testimony that on 4 April, when Twisscame out of her office to discuss the rules, she called thewomen in the prep department together, stating, "OK,you girls didn't like the way things were done before... now we are going to go by the book." 11 Twiss as-sertedly added, "nobody was to leave the departmentwithout asking permission, and [employees] could not goup for coffee any more ...."Lemoine testified she never had to ask permission togo to the bathroom previously,12 adding that prior tothe election she would take orders' for coffee and snacksfrom other girls in the department and, with another girl,would repair to the cafeteria, taking 10 to 15 minutes,each day. Twiss, herself, according to Lemoine, had par-ticipated in this practice. Lemoine summed up the atmos-phere created by Twiss on 4 April in the following terms10 See R. Exh. 3, p. 1711Although undemed, the testimonyimputing thisremark to Twisswas uncorroborated. Lemome's version of the meetings of 4 April was alittledifferent from that of Csekovsky. The former averred that Twisscame out of her office with Terry Fouche, and called the girls together,stating- "No more going upstairs for coffees. No more going to the bath-room, and definitely no more using the phone." Cseko 'sky was not animpeccable) witness.At times she seemed prone towardargumentationand a desire to present facts beyond her knowledge in a most prejudicialfashion. In this instance I did not believe her uncorroborated testimony Ithink it more likely that the absence of contradiction in this respect wasattributable to oversight, rather than indicative of any implied attestationto Csekovsky's'veracity.12As shall be seen, the next day Ledioine confronted Production Man-ager Gerald Fouche and Twiss, complaining bitterly about "any" require-ment that she ask permission to go to'the bathroom. In the process, Le-moine admittedly was corrected by Fouche who stated, "calm down,Dottieyou don't have to ask to go to the bathroom. just comeout, and ask, could you please leave the department, when you need togo 11With this clarification, Lemoine acknowledged that she felt that thiswas "no big deal" and left".:. in other words, you couldn't leave the departmentwithout asking permission."Twiss testified that on 4 April she went to the separatework areas of the employees in her department, andtalked to them in groups of three and four. She claims tohave reminded them of the abuse of rules governingtheir failure to notify her when going to the bathroom orusing the phones, and their eating at their work, stations.She denied telling the employees that they had to askpermission to leave the department and, on the otherhand, claims to have simply informed them that they hadto let her know where they were going; when they left.Twiss admittedly told employees that the practice de-scribed by Lemoine, whereby employees would takeorders from coworkers and leave their work area to getcoffee and snacks from the cafeteria, would no longer bepermitted 13 Instead, employees were told that if theywished to obtain a cup of coffee themselves, on the wayback from the ladies' room, or after letting Twiss knowwhere they were going, they could do so.At the same time, Production Manager Gerald Fouchecredibly testified that employee absences from workareashad been a recurrent problem in the plant. He as-serted further that difficulties in policing and enforcingthe preestablished rule intensified in March 1985 when alayoff eliminated group leaders, leaving supervisors, suchas Twiss, to assume full responsibility for monitoring em-ployees who leave their work area for one reason or an-other.Consistent therewith,Twiss testified that heraction on 4 April was provoked by abuses that had cometo her attention. Her testimony in this respect was per-fectly plausible and is credited.14On balance, the credible evidence merely establishesan attempt by Twiss on 4 April basically to admonishemployees of their obligation to inform her when leavingthe department. Although Csekovsky and Lemoine sug-gest that, during the period preceding the election, man-agement was lax in this respect, it is difficult to imaginethat a work rule of this type was ignored to the point offalling into abandon. Respondent's written restriction inthis respect had been promulgated by the Company inadvance of any union activity. Neither that rule, nor thereminders were atypical of demands routinely made onemployeesin an industrial setting.As a general proposi-tion, restrictions on movement by production employeesfrom their respective work stations are inherently neces-sary to the maintenance of plant discipline and efficiency.The effort by Twiss to this extent was perfectly legiti-mate and inoffensive to Section 7 rights. Twiss did, how-ever, go beyond the publishedrules incurtailing thepractice of "order taking," leaving employees to the taskof obtaining coffee and snacks individually. Nonetheless,13 Twiss admitted that this admonition was not supported by anythingin Respondent's established rules.14Moreover, I am convinced that employees merely were told thatthey would have to inform Twiss about their whereabouts when leavingthe work area Insofar as Csekovsky and Lemoine testified that employ-ees were told that they would have to obtainpermissionbefore going tothe bathroom,and no longer could obtain coffee from the cafeteria, thesereferences were considered unreliable, as based on exaggerated interpre-tation of what was said,'rather than the words actually used by Twiss Inthis instance, the testimony of Twiss was preferred. 284DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDI am unpersuaded by the General Counsel's claim thatthis latter innovation, isolated as it was, amounted to areprisal for union activity. From the fact that Lemoineand Csekovsky were known union sympathizers, it doesnot follow, logically, that Twiss would incur the wrathof an entire department after defeat of the Union in aclose election, by taking a step offending all 26 employ-ees in her department, irrespective of their sentiment onthe issue of representation. In the circumstances, it isconcluded that Twiss' course of action on 4 April was alegitimate exercise of the supervisory function and notbased on considerations other than a desire to maintaindiscipline in her department as dictated by publishedrulesand her own judgment. The 8(a)(3) and (1) allega-tions in this respect `will be dismissed.4. The warnings, suspensions, and dischargesa.The discharge of CsekovskyCsekovsky was terminated on 21 June 1985. Priorthereto, she recently had survived deep layoffs, as anemployee of more than 2 years in a department that hadexperienced`a high degree of turnover. She was regardedby management as an` excellent employee, with a goodrecord in the areas of productivity and quality. 115 Shewas a known union supporter. Her involvement in theorganization campaign was manifested by attendance atunion meetings,brandishment of union buttons,and dis-tribution of union authorization cards. It will be recalledthat she, together with Lemoine, distributed a petitionthat originated with the Union and was critical of theCompany's approach to educating employees concerninghazardous materials, an activity that provoked Twiss, hersupervisor, to refer to her as a "back stabber," an accusa-tion that Twiss proclaimed would not soon be forgotten.In lateMay, Csekovskysustainedan on-the-job injury,losing3weeks' work. She returned on 17 June. Follow-ing her return, she spent most of her time performingprep-work on "shot gun" cables. On the third day, 19June,Csekovsky spent the entire day in this fashion.Events, that day, according to Respondent's proffer, gaverise to the cause of her discharge.Central to the assigned reason for the discharge is theso-called timesheet prepared by Csekovsky at the end ofthat day. Routinely, such a document is completed byemployees at termination of their shift. Each worker ' isexpected to enter the dailyunitsproduced. The finalcount was often amended by the employee who wouldstrike the original entry and substitute a new figure.161s In his brief, counsel for the Respondent asserts that Csekovsky wasnot an "admirable worker," in that "she had to be disciplined for attend-ance problems.."It is true that some time back Csekovsky had beencalled down in this respect. However, this was the only negative mark onan otherwise highly positive employment record. According to Fouche,who allegedly made the decision to discharge Csekovsky, the latter hadmade "good progress" in correcting the attendance problem prior to herdischarge Indeed, Fouche related that he considered Csekovsky to be"an excellent employee."16 There was nothing sinister in the practice of changing output tallysin this fashion. Blank worksheets are available, affording- employees theoption of discarding a timesheet withanyerrors,while replacing it witha clean, new sheet. The practice of correcting, miscounts on the sheetitself or obtaining anew copy would seem to be a matter of employeepreference and convenience.Csekovsky,in accountingfor her productionon 19 June,twice corrected her entries, thus, recording three differ-ent counts of her output. These adjustments on her time-sheet triggered her suspension and discharge on theground that they were pursuant toa deliberateattempton the part of Csekovsky to falsify the output finally re-flected on the document.According to Twiss, the events leading to the termina-tion of Csekovsky unfolded early in the morning on 20June. Twiss claims to have reported for work at approxi-mately 6 a.m. that morning, 1 hour before the scheduledappearance of employees in her department. In the proc-ess of an apparently routine review of the 19 June time-sheets, she, noticed that Csekovsky "scratched off acouple of times on her count," and henceassumed thatCsekovsky had a problem. For thisreason,according toTwiss, she elected to seek out and physically count theunitsproduced by Csekovsky the previous day.17Accordingly to Twiss, she and Robin Gagne, between6 and 6:20 a.m., made the count. Twiss claims to haveexaminedthe previous day's output that could be locatedin the prep department and the crimping department, thenext step in the production process. She claims to havechecked production tickets attached to finished bundlesof shotgun cables, finding cards bearing Csekovsky's pro-duction number on only 38 pieces. According to Twiss,rework was also checked, with none bearing evidencethat it had been worked by Csekovsky.Twiss, who professed to have had other problems withCsekovsky's performance on 19 June, after the check on20 June, at approximately 7:15 a.m., metwith Csekovsky.According to Csekovsky in the course of this conversa-tion she was lectured by Twiss about her behavior theprevious day. When Twiss mentioned that her count wasoff, Csekovsky claims to have responded with a denial,indicatingthat she was conscientious in making thecount, that she had done so three times and was certainthat the figure 45 was' accurate. When Twiss indicatedthat she had come up with 38, Csekovsky denied thatthat was possible. Csekovsky,claims'to, have requestedthat she and Twiss go outand againcount thecables.Twiss responded, "No, it is not necessary."18 According17 Twiss testified that in her experience she would find corrections aremade by an employee on at least one timesheet per day. She concededthat such revisions would not always trigger an actual count of piecesproduced. She explains that Csekovsky's case was unique in that therewere two crossouts and three entries indicating that Csekovsky was notsure what she had produced., Significantly, Twiss maintained that Cse-kovsky's first entry looked like 70, the second 50, compared with thefinal entry of 45. This reading of the timesheet by Twiss, later shared byProduction Manager Fouche,struck as so unfair as to stand among nu-merous questions concerning the genuine nature of the defense For,having examined the original document, the figure originally entered byCsekovsky was obliterated beyond recognition; it could have been aseven, a five, or a four No one could be sure and the suggestion other-wise reflected an argumentative posture, lacking in objectivity.18 Respondent's brief states with respect to the above that "Ms. Twissdenies that such a request was made "(See Respondent's posthearingbrief, p. 17, item 5.) On my reading of the testimony, no such denial ap-pears I believed Csekovsky in this respect The refusal to permit such arecount is another factor affecting the bona fide nature of management'saction in her case Obviously, throughout a given workday, product is ina fluid state and an attempt, the next day, to locate the entirety of anemployee's output, particularly when unassisted by the producer, wouldContinued K & M ELECTRONICSto uncontroverted testimony by Csekovsky, she then re-minded Twiss that problems between them had not de-veloped until her involvement with the Union. Twissnext reiterated her prior warning, stating: "You girlswould have to pay the consequences for trying to getthe Union in here."19Twiss next prepared a reprimand 'concerning Cse-kovsky's alleged behavior on 19 June that stated:Shotgun cables-wrote 45 pcs. on time sheet-actual 38 according to tickets-talkstoomuch, ex-cessive, slows other people down.- Made her moveto another table.- 'Also Shotguns when I checked on . . . 1 [inch]stripwas way off-had to re-measure & glue them.Signature Twiss[s]Written warning 6/20/8420Twiss next attempted to clear the reprimand withFouche, who, in turn, submitted it for review by the per-sonnel department. Both Twiss and Fouche concede thatprior to the submission of the proposed warning to per-sonnel,2 i neither had considered the possibility that Cse-kovsky might have deliberately falsified her timesheet,and hence "discharge" was not considered by them.Indeed, the reason they gave for the request for repri-mand was grounded solely on "poor workmanship."Gail Pike, Respondent's personnel manager, reviewedthe request and recommended, inter alia, that a possiblefalsification of company documents be pursued.22 AfterFouche conferred with personnel, he elected to suspendCsekovsky "pending investigation of falsification ofrecords." Twiss testified that she learned of his intent"sometime before 9 o'clock" when Fouche called herfrom the personnel office. He at that time made his initialrequest to see a copy of the time'sheet and informedTwiss that "we were going to suspend Linda for falsifi-cation, pending further investigaton."Fouche apparently made the decision to discharge thenext day. This discharge was based on an investigationseem a risky chore. On the other hand, a recount with the aid of the indi-vidual actually responsible for the production would enable explanationfor any missing units, verification by the affected employee, and a farmore reliable basis for sorting out any discrepancy Tvviss' posture in thisrespect was remarkably similar to the disinterest shown by other highlevel management officials in taking 'any steps that might lessen the justi-fication for discharge of both Csekovsky and Lemoine19Despite disbelief of Csekovsky, in other areas, in this respect, I be-lieved her and accept her unrefuted testimony -2° See G.C. Exh 9. Twiss' proposed warning itself included an impor-tant inaccuracy, which carelessly overstated the facts underlying her ac-cusations against Csekovsky, Thus, contrary to the mepio, Twiss conced-ed that she did not move Csekovsky to another table, but merely threat-ened to do so. The move was avoided because `Csekovsky "kept hermouth shut." The inaccurate reference would naturally inflame, falsely,any problems attributable to Csekovsky, and raises questions about thedependability of Twiss' reports that day21 Under Respondent's practice, to assure consistency, requests for dis-cipline are first cleared by the personnel department22 Pike admitted at the time that she had no knowledge regardingwhether any falsification within the meaning of Respondent's work ruleshad occurred. Insofar as 'appears, her suggestion was founded solely onthe content of the proposed reprimand Listed in the employees' hand-book as a prohibited action is the following "Falsifying any reports orrecords, including personnel, absence, sickness and production records "(R. Exh 3, p. 46.)285assertedly consistingof examinationof Csekovsky's pre-vious records, her' timesheet of 19 June, and Fouche'sfurther conferringwithTwiss and Robin Gagne.23Fouche failed to direct a double check of the count al-legedly made by Gagne and Twiss, nor was there anyother effort to verify the accuracy of that count. Cse-kovsky's coworkers were not interviewedand itdoes notappear thata singleitem of additional evidence was de-veloped. The conclusion that Csekovsky had deliberatelyfalsified restedon no morethan what appeared in Twiss'originalmemo.Yet, interestingly enough, neither Twissnor Fouche viewed those factsas suggestingdeliberatefalsification at the time the request for reprimand wasforwarded to personnel.In the case of Csekovsky, the General Counsel hassuccessfullycarried the initial burden underWrightLine.24Csekovsky was one of the more active propo-nentsof the Union. Her support was openly manifestedand known to both Twiss and Fouche. Her dischargecame3'months after a close election in which the Unionnarrowlymissed designation,and followed unlawfulwarningsissued by Supervisor Twiss in response to Cse-kovsky's attemptto engagein activity protected by theAct as well as a reminderas late as20 June that thoseresponsible for unionorganizationwould have to facethe consequences. In these circumstances, the evidenceconvincingly establishes that protected conduct was atleast"a" motivating factor in the Employer's decision toeliminate this union protagonist.Under established precedent the inferencearising fromthe General Counsel's prima facie case is subject to re-buttal only by evidence that persuades "by a preponder-ance .that thesameaction would ' have taken placeeven in the absence of union activity." SeeRoure Ber-trand Dupont, Inc., 271NLRB 443 (1984);Centre Proper-tyManagement,274 NLRB 190 (1985). Respondent hasfailed tomeet this burden. Instead, the defense fromcorner to corner convincingly demonstrates that "the as-serted justificationisa sham inthat the ... circum-stance advance by the employer did not exist." 251NLRB at 1084;NLRB v. Charles Batchelder Co., 646F.2d 33, 39 (2d Cir. 1981);Pearcy Co. v., NLRB,648 F.2d460, 462 (7th Cir. 1981).Falsification is a serious allegation That not only is adischargable offense, but one thatcarries a career-damag-ing connotation of criminal behavior. Even the above-av-erage employee's future employment opportunities wouldbe narrowed by such a blemish. Fouche himself woulddecline to, hire such an individual.' Yet, Csekovsky, whowas not reputed to be untrustworthy or dishonest, wasterminated on this ground even though evidence of anyintent on her part to mislead or to falsify was totally23 Insofar as can be ascertained, Fouche spoke with Gagne to confirmTwiss'report that the shotgun cables had been counted three tunes andthat another department had been examined for tickets bearing Cse-kovsky's clock number Gagne, herself, did not testify.There is no expla-nation of her presence at the plant between 6 and 6:20 a.m on 19 June,well in advance of the start of the shift On Twiss'own account it doesnot appear that the attempt to inventory Csekovsky's output of the previ-ous day took an excessive amount of time' 24Wright Line,251 NLRB 1083, 1089(1980)NLRB v.TransportationManagementCorp,462 US. 393(1983). 286DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDabsent.At best, from all that Respondentknew an inno-cent errorin tabulationhad occurred. Moreover, Cse-kovsky's acknowledged record for high productivity, theabsence of an incentive system, and the fact that the jobshe performed on 19 June was unrated were known toFouche at the time of discharge, obscuring any assump-tion that she had something to gain.25 Fouche, whosetestimony in thisarea seemeddefensive and of a shiftingnature,himself related that there would be no need for aproductive employee to conceal faulty production be-cause faulty production occurs throughout the plant, issubject to certain tolerances, and hence only notoriousoffenders risk discipline on this basis.The motive underlying the baseless accusationagainstCsekovsky was complemented by Fouche's so-called in-vestigation.For, it represented too conspicuous an at-tempt to avoid delving into exculpatory, areas that mightdetract prom theseriouscharge leveled at Csekovsky.Gagne wasthe onlyemployee he claimed to have inter-viewed. Although Csekovsky, by Respondent's own esti-mate,was an excellent worker, she was neither ques-tioned nor offerred an opportunity to explain her actionsor entries on the timesheet. In this regard Fouche depart-ed from his own formula for conducting investigations.For by admission, he . would talk to the employee in-volved "if there is something I don't understand or is notclear." As he put it:If it was not clear to me, based on the facts thatwere presented, whether an employee had donesomething or not, I would probably question theemployee myself.The accuracy of the severe cause under consideration inthe case of Csekovsky could not have been clear toFouche. For he admitted that there was no direct evi-dence of deliberate falsification. His own explication forhis deduction that this, nevertheless, was the case, as setforth in the following colloquy with the General Coun-sel,firmlyportrays the dubious foundation for hischarges against Csekovsky:GENERAL COUNSEL: When you got GeneralCounsel's Exhibit 11 [Csekovsky's 19 June time-sheet] did you make a determination that there hadbeen a falsification of records? -MR. FOUCHE: I was of the opinion that there cer-tainly was a strong possibility of it when I saw that.Yes.Q. And it was something on the sheet that madeyou believe that there was a falsification of records?right?A. It was a combination of that timesheet and myknowledge of Linda as a worker.Q.What was your knowledge of Linda as aworker?25 A "nonrated" job, under plant policy, would not havebeenfactoredinto the efficiencydatakept by Respondent and wouldin no sense influ-ence Csekovsky's record Production on such a job would not influenceearnings.Finally, conjecture that she had somethingto gain isobscuredfurther by the fact that Csekovsky's overall production record was sogood thatTwiss herself would have been surprised if Csekovsky hadbeen concerned as to a short fall in output on 1 day.A. I had found Linda to be a very capableperson. In fact, on some _of her employee evalua-tions you can see where I praised her very highly.If you understand the cable that we're talkingabout, its uniqueness and it's totally differentmethod of bundling, as opposed to other cables thatwe produce. It's very unlikely, in my opinion, thatLinda could make a mistake unknowingly like this.There's nothing else it could be than deliberate.On this specious reasoning, a prounion employee with agood work record was terminated. At the time, Fouchemust have known that the discrepancies on the timesheetmight have been attributable to a miscount on the part ofCsekovsky, or Twiss, a number of factors that couldhave defeated the accuracy in Twiss' day-late, after-the-fact inventory.26 Moreover, it is difficult to imagine howFouche, in good faith, could have reasoned that thecrossouts, the nature of the product, or the ability of theemployee supported anything other thana possibleinno-cent error.On the basis of the totality of the credible evidence,the conclusion is inescapable that Fouche's assignment ofan unfounded, yet gravely serious, cause for dischargemight be explained only in terms of a crude, but trans-parent, attempt to overreach and contrive a passableground for eliminating a known union supporter, and togive meaning to the Twiss warning of 20 June that unionsupporters "would have to face the consequences." Ac-cordingly, in terminating Linda Csekovsky on 21 ' June1985,Respondent has failed to show that this wouldhave occurred absent Csekovsky's involvement in pro-tected activity, and it is concluded that Respondentthereby violated Section 8(a)(3) and (1) of the Act.b.The alleged discrimination against DorothyLemoine(1) Preliminary statementDorothy Lemoine was terminated on 27 June, a weekafter the discharge of Csekovsky. Like Csekovsky, she26 In furtherance of the defense, Fouche claims to have recalled thathe had discharged another employee, Carlena Nicolas, on this veryground. Her case was plainly distinct from that of Csekovsky AlthoughFouche insisted that he "equated the two cases," he later conceded thatin the caseof Csekovsky there was no direct evidence of intent to falsify,while in the case of Nicolas there was an eyewitness Thus, Nicolas wasobserved by a coworker falsifying a production ticket by replacing theidentifying number of the employee who actually produced the productwith her own, thereby enhancing her own productivity profile at the ex-pense of the actual producer Unlike -the timesheet, under no circum-stances would an employee have a right to make an entry on someoneelse's production ticket and, indeed, it is difficult to conceive of circum-stances whereby an employee would haveany businesseven possessing aproduction ticket attached to another worker's output. In contrast withCsekovsky who was reputed to be an excellent employee with a highlevel of productivity, Nicolas had been under suspicion for some time byher supervisor because of a disparity between her recorded output andher work habits. She clearly had somethingtogainby overstating herproduction.On my evaluation, the incident involving Nicolas is morebeneficial to the case-in-chief than the defense. For it evidences thatFouche should have been mindful of a form of chicanery by a coworkerthat could have caused a short fall'in the actual count allegedly made byTwiss and Gagne on 20 June, namely, the substitution of a different clocknumber on the production tickets of Csekovsky. K & M ELECTRONICS287was an excellent worker, and a key-,protagonist -of theUnion, having distributed union literature, passed out au-thorization cards, and worn T-shirts and otherinsigniademonstrating her desire for union representation. At theelection held on 28 March, she officiatedas anelectionobserver on behalf of the Union. Lemoine, who servedin the same department as Csekovsky, in late Februarywas confronted by Supervisor Twiss and with Cse-kovsky, was unlawfully warned in consequence of herrole in the employee protestation critical of the Compa-ny's hazardous material educational program. Prior tothe events in issue here,management,admittedly,wasfully mindful of Lemoine's prounionleanings.Until the election, Lemoine's work record appeared-tohave been unblemished for a period of 18 months. Fur-thermore, the difficulties that prompted her dischargehad nothing to do with her value as a productive and ef-ficientworker who produced at levels of high quality.27Thus, the discipline under interdict of the instant com-plaint, includingwarnings and the discharge, all dealtwith abusive behavior affecting her relations with others,a contradiction of Twiss' comment in Lemoine's mostrecent evaluation to the effect that: "she gets along wellwith everyone."28(2) The warningsAs will be recalled,Supervisor Twiss spoke to em-ployees on 4 April concerning restrictions on their rightto leave their work area.Lemoine understood,albeit mis-takenly,that these restrictions required the employees toobtain permission before going to the restroom. Le-moine, who impressed me as a rambunctious and ener-getic sort, was disturbed.That same day,when she ob-served Fouche in the office of Twiss, she elected to con-front them concerning what she perceived as a ridiculouschange in policy. According to Fouche,Lemoine angrilyentered the office,pointed her finger at Twiss, stating tothe effect,"You son-of-a-bitch,now we have to get per-mission to go to the bathroom."29Twiss was not examined regarding the specifics' ofwhat transpired.Though previously having heard Le-moine,utter profanities,never before had she heard Le-moine swear at someone. Twiss did testify,however,that the warning issued to Lemoine in consequence ofthe incident was "because she was directing abusive lan-guage, at me,in anger."In contrast, Lemoine denied directing the profanitytoward Twiss. She claims that on entering the office, shestated,"Nicole,you know this is a son-of-a-bitch. I haveto ask to go to the bathroom,I am not a child. I am nota kidnergarden[sic] kid.I am not going to ask to go tothe god-dam [sic] bathroom.",3027 See G C. Exh 7.28 See G.C. Exh. 71.29 A segment of the daily calendar maintained by Fouche is in evi-dence.It shows an entry on the date in question to the effect that Le-moine did use the terms"You son-of-a-bitch " The notation also imputesto Lemome a statement threatening to bring the Union back in a year ifFouche continued to apply the rules, regulations,and policies containedin K & M's employee handbook(See G C Exh. 5.)30Although basically Lemome was'regarded as the more truthful, inthis instance I am willing to give Fouche and Twiss the benefit of the,On .5 April,Lemoine was called to the office of Twiss.Shewas at that time given a written memorial of an oralreprimand based on her outburst of 4 April, which recit-ed:31I am giving you this Verbal Reprimand as a resultof your improper personal conduct on April 4, 1985wherein,in the presence of the cable division man-ager,you directed profane and abusive languagetoward me,your supervisor,in direct violation ofcompany rules regarding personal conduct,.Lemoine admits that she reacted,getting a little "up-tight"and "very upset"First she accused Twiss of issu-ing the warning in consequence of Lemoine's union ac-tivity.Referring to the warning,she proclaimed to Twiss"this is a fucking big deal,"and went on to inform Twissthat, "you people are trying to get rid of me one way orthe other,and . . . the only way you can do it-[is]through my swearing."Lemoine admitted that as shewas leaving the office she slammed the door,stating toTwiss,"you will get yours baby."Prior to the end of the shift, Twiss told Lemoine thatFouche'wanted to see her in his office. A counseling ses-sion ensued in which Fouche eventually asked Lemoinewhether she knew why she was there.The latter re-sponded as follows:It is something to do with...swearing in front of... Nicole Twiss....Ididn'tswear at her. Iswore at her, but always-when I swear,I always-I just swear.I don't swear directly at a person. It isin my conversation.According to Lemoine she then indicated to Twiss thatif she was upset,she would apologize.On 9 April Twiss summoned ' Lemoine to her office,where she handed Lemoine a written warning,which inmaterial part provided as follows:On Friday, April 5,1985,you were issued aVerbal Reprimand for your"abusive language" andimproper conduct on Thursday,April 4, 1985.When I,your Supervisor,Nicole Twiss, present-ed you with your verbal reprimand you stated tome:1.That you didn't direct the abusive language atme.2.That I was "playing fucking games."3.That"you'll'get yours baby."4.You then left my office and slammed the doorbehind you.After reading the warning,Lemoine reacted by stating"O[h], hey, that is great....Thank you very muchNicky." She then left.32doubt.I believe that Lemome during the incident was "oul, of control,"and likely would have difficulty recalling her actions accurately.31 See G C.Exh. 6.32 See R Exh. 1 Lemome claims that on entering the office of Twiss,she was suspicious, because she observed Fouche as well as an antiunionemployee, Nellie Paine, standing nearby.Even if they were present andContinued 288DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe citations issued Lemoine on 5 and 9 April eachcarried the admonition that failure to correct the conductin question and to meet all duties and responsibilities inthe future would subject Lemoine "to further discipli-nary action up to and including discharge."The General Counsel's claim of discrimination with re-spect to the warnings centers on the argument that Re-spondent issued warnings to punish a strong union adher-ent "for conduct which Respondent had tolerated sinceLemoine's employment began." Consistent therewith, theissuance of warnings to a staunchly prounion employee,who had acted as a union observer in a hotly contestedelection conducted only a few days earlier, desires closescrutiny. In this instance, however, the credible evidencesubstantiates actionablemisconduct on the part- of theemployee and discipline tailored appropriately to the of-fense. Contrary to the General Counsel's insinuation, thewarnings were not addressed merely to Lemoine's off-beat vocabulary, nor was their thrust to prevent herfrom cursing or to rid the plant of curse words. It is onething for employees to curse playfully and in goodhumor with a coworker and, indeed, even a supervisor.Lemoine, however, a habitual exponent of the use of foullanguage,went too far when such language was em-ployed in an attack on a management representative.There is no evidence that any supervisor had ever beforecondoned such an act. Nor does it appear that Lemoinein the past had been guilty of such disrespect. In short,the evidence does not disclose that Lemoine, or anyother employee, had ever escaped discipline after a hos-tile assault on a supervisor, with or without the use ofprofanity.Respondent has demonstrated persuasivelythat the oral warning of 4 April and the written warningof 9 April would have been issued even if Lemoine hadnot engaged in activity, protected by the Act. According-ly,the allegation thatRespondent violated Section8(a)(3) and (1) of the Act in these particulars shall be dis-missed. 33(3) The dischargeLemoine, during the period preceding her termination,does not appear to have digressed from a work recordthat prompted Fouche's exhortation, prior to the adventof the Union, "Good job!! Keep it up."34 Moreover, thedischarge occurred,shortly after Supervisor Twiss threat-ened that union supporters would have to bear"the con-sequences,"and only a week after Lemoine's collabora-tor in the assertion of organizational rights,Csekovsky,was unlawfully discharged on pretextual grounds.. Inlight of the predilections disclosed through that dis-charge,a powerful prima facia case of proscribed dis-crimination has been substantiated.In these circum-stances,Respondent's explanation warrants close exami-nation.Respondent claims that Lemoine was discharged onthe basis of alleged misconduct on her day off, while shewas away from company premises on an excursion to theBronx Zoo in New YorkCity. The trip tookplace on 22June.Itwas organized by employee Jeanne Briere, a co-chairman of the Employer's social committee. Brieremade the arrangements and collected the money for thetrip,which was paid forfully bythose attending.Con.--pany supportfor the tripwas not forthcoming at theoutset,and Briere could not even obtain permission topost a notice on plant premises.Hence, all publicity washandled by word of mouth.About 2 weeks before thescheduled trip,the Companyinformed employees thataccess to the K&M parking lot would be provided, ena-bling participants to meet the bus at the location,ratherthan at a local mall. 35Glenda Comeau of the quality control department wasthe only supervisor on the trip.On Monday, 24 June,Comeau informed Fouche that during the bus trip "Le-moine...was very, loud and vulgar,and - she wasswearing in front of a bunch of little children and acouple of parents had voiced their opinion about it."Similar to his reactionin Csekovsky's case, Fouche ini-tiallywas inert.His account of what transpired and hisreaction is evident from the following colloquy with theGeneral Counsel:MR. HERBSTER: How did you find out that .. .[Lemoine] . . . was allegedly involved in some con-duct on that trip?MR. FoucliE: In a routine walk through theplant,which I do very regularly. A QC superin-tendent stopped me and asked me if I had heardabout the show that Dorothy had put on on the bustrip to the Bronx Zoo on Saturday.even if Twiss departed from her usual practice of closing the door, thescenario depicted by Lemome is not viewed as having any relevant bear-ing on the issue of motivation.33 There is no merit in the General Counsel's alternate contention thatLemome's protestations concerning thechangeinwork practices in-volved protected concerted activity, and therefore theThor Powerdoc-trine, 148 NLRB 1379 (1969), would insulate her from discipline for thisoutburst of "animal exuberance " Twiss' 4 April reminder to the employ-ees concerning their responsibility on leaving their work area was sup-ported by Respondent's published rules, and involved a legitimate exer-cise of supervisory discretion Lemoie's protestations thereof were notshown to have been pursuant to authority conferred by coworkers, orpart and parcel of any attempt to induce group action She was neither adesignated spokesperson, nor representative of any other employee. SeeNLRB Y. City Disposal SystemCo, 462 U.S 822 (1984),SchreiberMateri-als & Cartage Co,268 NLRB 1457 (1984) Thus, under present Boardstandards, Lemome's reaction to the change was individually pursued andlacked the essential element of "concertedness " SeeMeyers Industries,268 NLRB 493 (1984)94 See G.C Exh 7Q. And who was the QC supervisor you spoketo?A. Glenda Comeau.Q.What did you say?A. I said I had not.Q. What did she say?A. She said that it was something to the effect ofbeing quite a show, that she was rowdy and obnox-ious and really upsetting people.S5 The Company claims that it "sponsored" the trip, a characterizationthat is somewhat debatable. Whatever the nature of its involvement, it isclear that access to its premises was provided, a gesture that would seem-ingly afford liability protection under the Company's insurance policies. K & M ELECTRONICS289Q. Had you heard about anything like this before,thatDorothy Lemoine had engaged in this behav-ior?A. No.Q. Andwhat did you reply to Miss Comeau?A. Only thatI had not heard anything about it.She then asked me if there was anything I could doabout it,becausethey were upset. I said at that timethat I didn't think there was anything I could doabout it, but if there was activity that went on thatwas that upsetting to them that I thought it prudentfor her to at least report it to the personnel depart-ment,register a complaint.And then on secondthought:"The social committee is really the partythatwas involved.And perhaps the complaintwould better register with them."Q. At this time did Comeau tell you what lan-guage was used and what behavior?A. She mentioned-she quoted one statementthat was made.Q. She said it was the language that was used?That'swhat was objectionable? Correct?A. She stated that her language and behavior wasobjectionable.Q.What abouther behavior did Miss Comeausay was objectionable?A. She gave me one example of Dorothy givingan obscene gesture to another employee.Q. Andyou said you didn't think there was any-thing you could do aboutit?Correct?A. At thattime that's correct.Q. This isthe incident that ultimately got Doro-thy Lemoine discharged?Correct?A. That's correct.Accordingto Comeau,on 24 June, she also conversedwith two others who were on the trip,Carole Cousineauand GraceDesnoyers,both of whom worked as clerks inthe personnel department.In consequence,Comeau andDesnoyers prepared a letter dated 25 June for submissionto the social committee.It set forth as follows:36EmployeeDorothy Lemoine #963 fellow passen-ger on the K & M bus trip to the BronxZoo, N.Y.on June 22, 1985 used foul and abusive language toa point where children on the bus were offended.Children onthe bus ranged from 2 1/2 to over 16years of age.Complaints were made to several of the parentsby theolder children causing the parentsto be veryuncomfortable.This complaint is enlarged becausewe, the undersigned as concerned parents feel ourchildren should not be subjected to this kind of at-mosphere.We feel thesocial committee is not responsiblefor anypersons action during K & M social activi-ties.But should make people aware that rulesshould be followed on bus tripsand other K & Mfunctions,whether at K & M or any other location.Please note"attached copy of page 46 of the Em-ployee'sHandbook.[s]Carolyn Cousineau[s]Grace Desnoyers[s]Richard Pike(Guest)[s]Glenda ComeauAttached to the above memorandum was an excerptfrom Respondent's employee handbook,page 46, whichinmaterial part listed as among"prohibited action," thefollowing:,Unlawful or improper conduct off the premises orduring non-working hours which affects the em-ployee's relationship to his job, to his fellow em-ployees, to his Supervisors,or lo the Employer'sservices,property,reputation or goodwill in thecommunity.Before taking the letter to the social committee,Comeaudelivered a copy to Personnel Director Gail Pike.Fouche also was updated by Comeau concerning theaction that had been taken.37Theformer claimed thatpreviously he was unaware that the above accusationsfellwithin company rules and regulations.Afterhis conversation with Lemoine, Fouche on 26June sought out Briere,the cochairman of the socialcommittee,and the individual Fouche knew to be re-sponsible for organizing the bus trip. He inquired aboutwhether she had seen the above letter.She had not.Under questioning by Fouche,she failed to corroboratethe accusations,advising Fouche that she "knew nothingabout her [Lemoine]swearing."Fouche acknowledgedthat after speaking with Briere a "conflict"existed andthat the facts "at that point"were not clear.Fouche then went to see Vice President DarrellMitchell,who at that juncture had heard nothing of theincident.After providing him the letter of complaint,Fouche reminded Mitchell of Cousineau's recent warn-ings for similar offenses,aswell as her role as a unionobserver,a factor which, according to Fouche, had to betaken into consideration.Finally, Fouche suggested thatLemoine be suspended pending an investigation.Withthis information,Mitchell claims to have contacted theCompany's counsel, whereupon he was instructed "toperform an investigation and get the employee's side ofthe story"while suspending Lemoine pending comple-tion of the investigation.At 9:30 a.m. on 27 June, Lemoine was called to theoffice of Twiss, where Fouche gave her an opportunityto read the letter of complaint.Lemoine denied usingprofanity or engaging in any wrongful behavior on thebus trip.In response,Fouche informed that she would besuspended until the Company "could determine ' thefacts."Lemoine then argued that the Company wantedto get rid of her because of union activity.According toasComeau's testimony varies from that of Fouche,in that accordingto her,although he suggested that they make a complaint,he did not sug-gest that it be addressed to the social committee.37 There is no primary evidence that this document was ever deliveredto the social committee Briere never saw it Desnoyers did not testify.Comeau related that Desnoyers told her she was going to give the docu-ment to Briere's cochairman,Joann Cadieux The latter did not testify. 290DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe credited testimony of Lemoine, Fouche reacted bypeering at Lemoine and stating,"Whydon'tyou quit?"Parenthetically, it is noted that Lemoine, having beenalerted earlier by Briere that complaints had been regis-tered, attempted to see Mitchell early in the morning on27 July. She was told by his secretary that he was un-available but that Lemoine would be contacted in theevent of a'change.During the above conversation with Fouche, Lemoineinformed her that she had attempted to make an appoint-ment with Mitchell. According to the credited, uncontra-dicted testimony of Lemoine, Fouche assured thatMitchell would call her at home. On leaving the prem-ises,Lemoine went to the front office where sheagain,without success, attempted to speak with Mitchell. Thelatter's- secretary again told Lemoine that Mitchell wasbusy with meetings, was leaving town, and that shewould call Lemoine if he could meet with her.Thereafter, Lemoine received in the mail a letter dated27 June, confirming her indefinite suspension pending in-vestigation of charges that she had engaged in "improperpersonal conduct during a Company sponsored socialcommittee event ...."3S The indefinite suspensionwould have a term of but 1 day.After suspending Lemoine, Fouche did not participatein the investigation.This assertedlywas handled, byMitchell,who made the ultimate decision to effect thetermination.Mitchell admitted that in his 11 years withthe Company, he knew ofno one elsewho had been dis-charged for conduct during nonduty hours and awayfrom the plant. As in the case of Csekovsky, the investi-gation in Lemoine's case did not extend beyond theoriginal complaint. Thus, at Mitchell's direction, Person-nelDirector Pike obtained written, unsworn statementsfrom Comeau, Cousineau, and Desnoyers.39 Insofar asMitchell knew, they were the only employees who madethe trip that had raised any question about Lemoine'sconduct.Although advised by his counsel to "get the employ-ee's side of the story," Mitchell did not do so. He alleg-edly left this to Fouche, who in turn, reported Lemoine'sdenial of wrongdoing. Moreover, of those giving state-ments, Comeau, a supervisor mindful of Lemoine's roleas a union activist, was the only witness directly inter-viewed by Mitchell who claims to have observed theconduct in question.40Mitchell was told by Fouche that Briere denied havingobserved any of the conduct in question. Yet, he did notspeak to or inquire further of her. He also was aware ofLemoine's denial, and knew that prior to the suspensionLemoine had been attempting to see him. He not onlyas SeeG.C Exh 3.as See R. Exhs'11(a), (b), and (c).'40Mitchell did not talk with Desnoyers. He did indicate that CarolynCousineau had "come m"to discuss her statement.However, as indicatedon the face of her statement Carolyn Cousineau"did not hear the offen-sive language used by [Lemoine] .."See R.Exh. 11(b). In the courseofMitchell's interview with Comeau, he did not inquire concerningwhether Comeau requested Lemoine to stop, or complained to the bus-driver, or whether Lemoine approached Briere to stop Lemoine. Comeauadmits that,while on the trip, she made no attempt to curtail the allegedimproprieties.refused to see her,41 but apparently felt it unnecessary tothrow light on the conflicting reports,. by interrogatingor obtaining a single statement from among the numer-ous other employees who were on the bus trip.At the hearing,several witnesses,employees as well asnonemployees, were presented by the General Counselto support Lemoine's continuing denial of the accusa-tions against her. Comeau, as the sole eyewitness offeredby Respondent, stuck by her account. As I see it, thisconflict need not be resolved. The issue is one of motive.Management must frequently invoke discipline on thebasis of information derived from secondary sources.The fact that that information may be false, and therebyproduce an injustice, would not alone prove this elementof wrongful discrimination.4 zOn the other hand, itwould seem that when information is gleaned from sec-ondary sources, the trier of fact must be assured reason-ably that the remedial objectives of the Act are not un-dermined by cursory action, not aimed at developingfact, but in quest of a facially palatable excuse for elimi-nation of a union adherent.In Lemoine's case, like that of Csekovsky, the defensefails to persuade. The General Counsel's prima facieshowing of discrimination is robust. In the face'of Twiss'specific threat of retaliation, two known union sympa-thizers,who were relatively long-terns, efficient employ-ees from a department having a high turnover, were ter-minated on a halfhearted, pro" forma investigation withina week of each other.On Respondent's behalf there can be no debating thatComeau's accusations against Lemoine raised the spectreof serious misconduct 4s Profanity is probably not un-common at this plant. Nonetheless, its acceptability, asheretofore indicated, depends on context. Just as profani-ty, no matter how characteristic of plant discourse, maynot be addressed with hostility to a, representative ofmanagement,there is no excuse for use of such languagein the presence of young children.However, the question confronting management onand after 24 June was not only whether such allegationswould support discharge, but also whether the conductactually took place. Mitchell showed little regard for thelatter.He conducted a cursory investigation not designedto develop the facts as they occurred on a balancedbasis, but to confirm accusations that could be relied on41 The only explanation afforded was that Mitchell was about to leaveon a 10-day trip This raises the question about why the discharge couldnot be deferred until his return Because Lemaine's suspension was of"indefinite"duration, the haste with which Mitchell acted is difficult tounderstand42C£ NLRB v Burnup'& Sims,379 U S. 21 (1964), dealing with agood-faith, but mistaken,belief that an employee, in the course of Sec. 7protected activity, engaged in a dischargeable offense.42 I reject the General Counsel's argument that Fouche's initial reac-tion to the complaint by Comeau demonstrates that "a serious breach ofRespondent's rules" was not involved. Contrary to the General Counsel,thiswas not necessarily indicative of condonement. Representatives ofmanagement often differ about whether conduct may or may not be suit-able for discipline. Fouche, who admittedly was responsible for enforce-ment of the rules, claims that his position initially was based on his beingunaware of the rule pertaining to off-premises behavior. Moreover, hedid respond the next day, on receipt of complaint in written form Thereisno indication that his change of mind was triggered by interveningevents of a protected nature. K & M ELECTRONICSas anacceptable ground for termination. All avenues thatmight complicate that objective were avoided. Thus,having sought guidance from outsidecounsel,Mitchell,by his own account, was told to get "[Lemoine's] side ofthe story," and "to investigate,get statementsfrom theemployees, get statements . . . from the employee in-volved."Mitchell was instructed that if the accusationsturn out to be "true" a discharge would be in order.44Yet, this advice was not heeded. Other than those whosupported the initial complaint, Mitchell made no effortto obtaina single statementfrom "employees" who wereon the trip and who might well have either supportedLemoine, or failed to corroborate the accusation, as hadBriere.Though aware of Lemoine's denial and her at-tempts to see him, Mitchell declined to afford her anairing, thus flouting the instruction that he get "the em-ployee's side of the story." His effort did not even in-clude a meeting with all the complainants, and it doesnot appear that there was any examination concerningthe possible exaggeration or bias on the part of. the ac-cusers, nor did Mitchell attempt to explore the possibilityof extenuating circumstances. In sum, his one-sided ap-proach in the case of this highly productive, valuableemployee reinforces, rather than dispels, the inferencearising from the General Counsel's impressive case ofdiscrimination.45In the total circumstances, while the accusations them-selves were sufficiently serious to warrant an investiga-tion and perhaps even suspension, in light of the naturethereof, acceptable proof of a convincing nature has notbeen offered to demonstrate that Lemoine would havebeen victimized by a discharge in such circumstances ifshe had notengaged inactivity protected by the Act.Accordingly, the convincing prima facie case has notbeen overridden, and Respondent is deemed to have vio-lated Section 8(a)(3) and (1) by discharging Lemoine.CONCLUSIONS OP LAW1.The Employer is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent independently violated Section 8(a)(1)of the Act by threatening reprisals,,including plant clo-sure,because employees engaged in union activity, andby informing employees that they could not engage inprotected forms of solicitation on company property.4.Respondent violated Section 8(a)(3) and(I) of theAct byissuing oral warningsto Linda Csekovsky andDorothy Lemoinebecause they engaged in solicitation ofa nature protected by Section7 of theAct, during break-time and further by terminatingCsekovskyon 21 June44 Only after receiving these instructions did Mitchell, according to histestimony, convey that a union observer was involved. According toMitchell he was told by counsel that this would make no difference.45 The failure to conduct a meaningful investigation or to give, the em-ployee an opportunity to explain has been regarded as an important mdi-cia of discriminatory intent SeeFloridaMedical Center,227 NLRB 1412,1412 (1977);Greensboro News Co,272 NLRB 135 and cases cited at fn.23 (19x84). Cf.Westinghouse Electric Corp.,277 NLRB 136 (1985), whenthe Board on materially distinct facts reversed my findings and dismissedan 8(a)(3) allegation, concluding that the investigation involved there wasneither "biased,negligentor cursory "2911985, and by terminating Lemoine on 28 June 1985, inreprisal for their union and/or protected activity.5.The above unfair labor practices have an effect oncommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged[ in certainunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom, and to take certainaffirmative action deemed necessary to effectuate thepolicies of the Act.Having found that Respondent unlawfully dischargedLinda Csekovsky and Dorothy Lemoine, it shall be rec-ommended that Respondent make them whole for anyloss of earnings they may have suffered by reason of thediscrimination against them by payment of a sum ofmoney equal to that which they normally would haveearned from the date of discharge to the date of a bonafide offer of reinstatement to their former positions or, ifnot available, to a substantially equivalent position. Thebackpay shall be reduced by net interim earnings and isto be computed in the manner prescribed in FW Wool-worth Co.,90 NLRB 289 (1950), with interest as specifiedinFlorida Steel Corp.,231 NLRB 651 (1977).4sThe General Counsel requests that the remedial orderinclude a visitatorial clause, "authorizing the Board toengage in discovery under the Federal rules of civil pro-cedures . . . so it will be able to monitor compliancewith the Board order." This request, first mentioned inthe posthearing brief, does not appear to address any spe-cial issue generated by the instant procedure, but isfounded on the notion that such provision be adopted aspart of the Board's general remedial formula and be in-corporated routinely in its orders. Hence, the issue is oneof policy, to be resolved at the highest level on the basisof a fair airing by all interested parties, a condition thatcould not be achieved at this time on the instant recordwithout substantial delay in - achieving vindication of aremedy. Considering the advantages of visitatorial provi-sions against the delay, the issue is best left to ultimateresolutiondown the line through the administrativeprocess. In passing, it is noted that the only reportedcase in which the Board has considered the issue resultedin denial. See O. L.Willis Co.,278 NLRB 29 (1986). Al-though the Board has yet to articulate standards for de-termining the appropriateness, if any, of such a remedy,the holding in that case makes it clear that the visitator-ial clause will not be engrafted as a standard segment ofremedial orders. Thus, the Board declined such relief,reasoning that "under the circumstances of this case, it isunnecessary to include such a clause."On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4746 See generallyIsis Plumbing Co.,138 NLRB 716 (1962),47 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, K & M Electronics, Inc., Springfield,Massachusetts, its officers,agents,successors, and as-signs, shall1.Cease and desist from(a)Threatening employees with reprisals, includingplant closure, to discourage them from engagingin unionactivity.(b) Barring employees from engaging in solicitation ofprotected nature on company property.(c)Discouraging -employees from engaging in activityin behalf of a labor organization by discharging or in anyother manner discriminating against them with respect totheirwages, hours, or other conditions of employment.(d)Discouraging employees from engaging in concert-ed activity protected by Section 7 of the Act, by issuingoralwarnings, or in any othermanner discriminatingagainst them with respect to their wages, hours, or otherconditions of employment.(e) In any like or related,mannerinterferingwith, co-ercing, or restraining employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate, the policies of the Act.(a)Offer Linda Csekovsky and Dorothy Lemoine im-mediate reinstatement to their former positions or, if notavailable, to substantially equivalent positionswithoutprejudice to their seniority and other rights and privi-leges,and make them whole for any loss of earnings byreason of the discrimination against them in the mannerset forth in the remedy section of -this decision.(b)Remove from its files, delete and remove, any ref-erences to the unlawful discharge of Linda Csekovskyand Dorothy Lemoine as well as the oral warningsissuedthem on 4 April 1985, notifying them in writingthat this has been done, and that neither the warnings,nor the discharges will be used against them in thefuture.(c) Post at its place of business in Springfield,Massa-chusetts, copies ofthe- attached notice marked "Appen-dix."48Copies, of the notice, on forms provided by theRegional Director for Region 1, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt-andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to-employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the noticesare not altered, de-faced, or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.48 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."